United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0760
Issued: January 6, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 7, 2021 appellant filed a timely appeal from a January 13, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted November 10, 2020 employment incident.
FACTUAL HISTORY
On December 1, 2020 appellant, then a 39-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 10, 2020 impact from a motor vehicle accident
caused whiplash to his neck and back. On the reverse side of the claim form, appellant’s supervisor

1

5 U.S.C. § 8101 et seq.

noted that appellant had stopped work on November 10, 2020 and acknowledged that appellant
was injured in the performance of duty.
In a development letter dated December 3, 2020, OWCP informed appellant that additional
factual and medical evidence was necessary to establish his claim. It advised him of the type of
factual and medical evidence needed and provided a questionnaire for his completion. OWCP
afforded appellant 30 days to submit the necessary evidence.
OWCP received a report dated November 24, 2020 from Brian Gadoury, a chiropractor
who noted appellant’s history of injury and physical examination findings of subluxations at C1,
C3, T8, L3, and S1.
Appellant responded to OWCP’s development questionnaire on December 18, 2020. He
recounted that the side of his vehicle was hit by another driver who ran a red light. Appellant also
stated that he did not initially seek medical treatment, but when his neck did not stop hurting, he
sought treatment with his chiropractor.
By decision dated January 13, 2021, OWCP accepted that the incident occurred as alleged,
but denied appellant’s claim as no medical evidence had been received containing a medical
diagnosis causally related to the accepted incident. It noted that a report had been received from
a chiropractor, however, the report did not diagnose subluxation based on x-ray evidence, and
therefore it did not constitute probative medical evidence. OWCP concluded that the requirements
had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, 3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
There are two components involved in establishing fact of injury. The first component to be
established is that, the employee must submit sufficient evidence to establish that he or she actually
2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

experienced the employment incident at the time and place, and in the manner alleged. The second
component is whether the employment incident caused a personal injury and can be established
only by medical evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 7 The opinion of
the physician must be based on a complete factual and medical background of the employee, be of
reasonable medical certainty, and be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and specific employment factors identified by the
employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted November 10, 2020 employment incident.
OWCP received a report from Dr. Gadoury, a chiropractor, which related subluxations
findings based on his objective examination. A chiropractor, however, is only considered a
physician for purposes of FECA if he or she diagnoses subluxation based upon x -ray evidence.9
As Dr. Gadoury did not diagnose subluxation based upon x-ray evidence, he is not considered a
physician as defined under FECA and his medical report does not constitute competent medical
evidence.10
As there is no medical evidence of record establishing a medical condition causally related
to the accepted November 10, 2020 employment incident, the Board finds that appellant has not
met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

Section 8101(2) of FECA provides that the term physician include chiropractors only if the treatment consists of
manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist. 5 U.S.C. § 8101(2). See
T.T., Docket No. 18-0838 (issued September 19, 2019); Thomas W. Stevens, 50 ECAB 288 (1999); George E.
Williams, 44 ECAB 530 (1993).
10

J.D., Docket No. 19-1953 (issued January 11, 2021); C.S., Docket No. 19-1279 (issued December 30, 2019).

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to November 10, 2020 employment incident
ORDER
IT IS HEREBY ORDERED THAT the January 13, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

